DETAILED ACTION
This Non-final action is responsive to the following communications: application filed on 08/17/2021.
Claims 1-20 are pending. Claims 1, 7, 10, and 20 are independent.

Examiner Notes
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04 “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Domestic Priority
4.	See ADS for domestic priority details.
Information Disclosure Statement
5.	Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 04/22/2022.  This IDS has been considered.


Applicant is requested to check other claim informality, language issues (e.g. antecedent issues, redundant limitation issues, grammar issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.



Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-4, 6-12, and 18-20  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WANG et al. (US 2021/0005230 A1). Further supported by VERMA et al. (WO 2019/246064 A1) and Jung (US 2014/0211546 A1) for conventional layout schemes.
Regarding independent claim 1, Wang teaches a compute-in-memory (CIM) bit cell circuit (Fig. 4: 200. See also Fig. 5: 300), comprising: 
a memory bit cell circuit (Fig. 4: 202) comprising: 
a true pull-up transistor (Fig. 4: 240) coupled to a supply voltage rail (Fig. 4: 204) and a true output node (Fig. 4: 236); 
a true pull-down transistor (Fig. 4: 244) coupled to the true output node (Fig. 4: 236) and a ground voltage rail (Fig. 4: 206); 
a complement pull-up transistor (Fig. 4: 242) coupled to the supply voltage rail (Fig. 4: 204) and a complement output node (Fig. 4: 238); and 
a complement pull-down transistor (Fig. 4: 246) coupled to the complement output node (Fig. 4: 238) and the ground voltage rail (Fig. 4: 206); 


    PNG
    media_image1.png
    986
    692
    media_image1.png
    Greyscale

a true pass-gate circuit (Fig. 4: pass-gate or, transmission gate shown on left) comprising: 
a first true transistor (Fig. 4: 226) coupled to the true output node (Fig. 4: 236) and a product node (Fig. 4: 220, see para [0038]); and 
a second true transistor (Fig. 4: 230) coupled to the true output node (Fig. 4: 236) and the product node (Fig. 4: 220, see para [0038]); 
a complement pass-gate circuit (Fig. 4: pass-gate or, transmission gate shown on right) comprising: 
a first complement transistor (Fig. 4: 228) coupled to the complement output node (Fig. 4: 238) and the product node (Fig. 4: 220); and 
a second complement transistor (Fig. 4: 232) coupled to the complement output node (Fig. 4: 238) and the product node (Fig. 4: 220); 
a read word line (RWL) circuit comprising an RWL transistor (Fig. 4: 216, para [0035] and Fig. 4: RWL) coupled to the ground voltage rail (coupled to Fig. 4: 206 via 224) and the product node (Fig. 4: 220); and 
a plurality of gates extending in a first axis direction (Fig. 4: x-direction) and separated from each other in a second axis direction (Fig. 4: y-direction) orthogonal to the first axis direction (limitation treated as physical layout of parallel connected pass-gates/ transistor gates in relation to other components of CIM bit cell. See gate pairs with PCWL1P/ PCWL1N , and  PCWL2P/ PCWL2N which would take the arrangement described in a normal layout or place-and-route process given  WANG’s Fig. 4 circuit schematic. See also Wang Fig. 7. Limitation is further supported by VERMA Fig. 13 layout of Fig. 12 circuit where layout of parallel connected pass gate pairs e.g. MP3/MN7, MN3/MN5, MN4/MN6 are shown – VERMA’s in each pass gates pair which extend in x-direction and separated from each other in y-direction); 
wherein the plurality of gates comprises consecutive gates (e.g. Fig. 4: PCWL1P/ PCWL1N  and  PCWL2P/ PCWL2N are consecutive pass gates) in the second axis direction (Fig. 4: x-direction), 
each of the consecutive gates (see e.g. PCWL1P/ PCWL1N  ) coupled to at least one of the memory bit cell circuit (Fig. 4 bit cell), the true pass-gate circuit, the complement pass- gate circuit (Fig. 4 left and right pass gate shown), and the RWL circuit (Fig. 4 RWL and transistor shown).
Regarding claim 2, Wang teaches the CIM bit cell circuit of claim 1, wherein: each of the consecutive gates controls at least one of the memory bit cell circuit, the true pass-gate circuit, the complement pass-gate circuit, and the RWL circuit (see Fig. 4: PCWL1P/ PCWL1N  controls true/ complement pass gate circuits e.g. left one).
Regarding claim 3, Wang teaches the CIM bit cell circuit of claim 1, wherein: each of the consecutive gates (Fig. 4: PCWL1P/ PCWL1N  and  PCWL2P/ PCWL2N) is coupled to at least one of the true pull-up transistor, the true pull-down transistor, the complement pull-up transistor, the complement pull-down transistor, the first true transistor, the second true transistor, the first complement transistor, the second complement transistor, and the RWL transistor (coupled to components of Fig. 4 bit cell).
Regarding claim 4, Wang teaches the CIM bit cell circuit of claim 3, wherein: one of the plurality of gates coupled to the RWL transistor is a next consecutive gate to one of the plurality of gates coupled to the true pull-up transistor and the true pull-down transistor (see Fig. 7 and Fig. 8 RWL transistors, pull-up transistors, pull-down transistors and connections).
Regarding claim 6, Wang teaches the CIM bit cell circuit of claim 1, wherein: the memory bit cell circuit is configured to store a true voltage corresponding to a true weight data on the true output node; at least one of the plurality of gates coupled to the true pass-gate circuit and at least one of the plurality of gates coupled to the complement pass-gate circuit receive a voltage based on an activation data; and a product voltage supplied to the product node corresponds to a not exclusive-OR (XNOR) of the true weight data and the activation data (see para [0025]-para [0028], para [0042]-para [0043] and Fig. 8).
Regarding independent claim 7, Wang teaches a compute-in-memory (CIM) bit cell circuit (Fig. 4: 200. See also Fig. 5: 300), comprising: 
a semiconductor substrate (Fig. 4 substrate used for transistor circuitry fabrication, typically p-type substrate used in CMOS technology as known to ordinary skill in the art . See para [0052], para [0053] “semiconductor” device and integrated circuit and disclosure teaches CMOS semiconductor technology. Limitation is further supported by VERMA Fig. 13 substrate); 
a P-type diffusion region in the semiconductor substrate (Fig. 4: n-well region on substrate typically used for 244, 246 pmos transistor fabrication. Limitation further supported by Jung Fig. 2: 44); 
an N-type diffusion region in the semiconductor substrate (Fig. 4: p-well region on substrate typically used for 240, 242 nmos transistor fabrication. Limitation further supported by Jung Fig. 2: 40, 42);  
a memory bit cell circuit (Fig. 4: 202) comprising: 
a true pull-up transistor (Fig. 4: 240) coupled to a supply voltage rail (Fig. 4: 204) and a true output node (Fig. 4: 236); 
a true pull-down transistor (Fig. 4: 244) coupled to a ground voltage rail (Fig. 4: 206) and the true output node (Fig. 4: 236); 
a complement pull-up transistor (Fig. 4: 242) coupled to the supply voltage rail (Fig. 4: 204) and a complement output node (Fig. 4: 238); and 
a complement pull-down transistor (Fig. 4: 246) coupled to the ground voltage rail  (Fig. 4: 206)  and the complement output node (Fig. 4: 238); 
a true pass-gate circuit (Fig. 4: pass-gate or, transmission gate shown on left) comprising: 
a first true transistor (Fig. 4: 230) coupled to the true output node (Fig. 4: 236)  and a product node (Fig. 4: 220, see para [0038]); and 
a second true transistor  (Fig. 4: 226) coupled to the true output node (Fig. 4: 236) and the product node (Fig. 4: 220, see para [0038]); 
a complement pass-gate circuit (Fig. 4: pass-gate or, transmission gate shown on right) comprising: 
a first complement transistor (Fig. 4: 232) coupled to the complement output node (Fig. 4: 238) and the product node (Fig. 4: 220); and 
a second complement transistor (Fig. 4: 228) coupled to the complement output node (Fig. 4: 238)  and the product node (Fig. 4: 220); and 
a read word line (RWL) transistor (Fig. 4: 216, para [0035] and Fig. 4: RWL) coupled to the product node (Fig. 4: 220) and the ground voltage rail (coupled to Fig. 4: 206 via 224); 
wherein the true pull-down transistor (Fig. 4: 244 is nmos), the complement pull-down transistor (Fig. 4: 246 is nmos), the first true transistor (Fig. 4: 230 is nmos), the first complement transistor (Fig. 4: 232 is nmos), and the RWL transistor (Fig. 4: 216 is nmos) each comprise a portion of the N-type diffusion region (Fig. 4: p-well region on substrate used for nmos transistor fabrication. The limitation is further supported by Jung e.g. Fig.2 layout, para [0029] where it is taught that all pull-down transistors and pass-gate nmos transistors are fabricated in p-well 40, 42).
Regarding claim 8, Wang teaches the CIM bit cell circuit of claim 7, wherein each of the true pull-up transistor, the complement pull-up transistor, the second true transistor, and the second complement transistor comprises a portion of the P-type diffusion region (Fig. 4: n-well region on substrate used for pmos transistor fabrication. The limitation is further supported by Jung e.g. Fig.2 layout, para [0029] where it is taught that all pull-up and pmos transistors are fabricated in p-well 44)..
Regarding claim 9, Wang teaches the CIM bit cell circuit of claim 7, wherein: the memory bit cell circuit is configured to store a true voltage corresponding to a true weight data on the true output node; at least one of the first true transistor and the second true transistor of the true pass-gate circuit and at least one of the first complement transistor and the second complement transistor of the complement pass-gate circuit receive a voltage based on an activation data; and a product voltage supplied to the product node corresponds to a not exclusive-OR (XNOR) of the true weight data and the activation data (see para [0025]-para [0028], para [0042]-para [0043] and Fig. 8).
Regarding independent claim 10, Wang teaches a compute-in-memory (CIM) bit cell array circuit, comprising: (see claim 7 rejection)
a semiconductor substrate; and (see claim 7 rejection)
a plurality of CIM bit cell circuits on the semiconductor substrate, each of the plurality of CIM bit cell circuits comprising: (see claim 1 or, claim 7 rejection)
a P-type diffusion region disposed in the semiconductor substrate; (see claim 1 or, claim 7 rejection)
an N-type diffusion region disposed in the semiconductor substrate; (see claim 1 or, claim 7 rejection)
a memory bit cell circuit comprising: 
a true pull-up transistor coupled to a supply voltage rail and a true output node; (see claim 1 or, claim 7 rejection)
a true pull-down transistor coupled to the true output node and a ground voltage rail; (see claim 1 or, claim 7 rejection)
a complement pull-up transistor coupled to the supply voltage rail and a complement output node; and (see claim 1 or, claim 7 rejection
a complement pull-down transistor coupled to the complement output node and the ground voltage rail; (see claim 1 or, claim 7 rejection)
a true pass-gate circuit comprising: a first true transistor coupled to the true output node and a product node; and a second true transistor coupled to the true output node and the product node; (see claim 1 or, claim 7 rejection)
a complement pass-gate circuit comprising: a first complement transistor coupled to the complement output node and the product node; and a second complement transistor coupled to the complement output node and the product node; (see claim 1 or, claim 7 rejection)
a read word line (RWL) circuit comprising an RWL transistor coupled to the ground voltage rail and the product node; and  (see claim 1 or, claim 7 rejection).
a plurality of gates extending in a first axis direction and separated from each other in a second axis direction orthogonal to the first axis direction; (see claim 1 or, claim 7 rejection)
wherein: each of the memory bit cell circuit, the true pass-gate circuit, and the complement pass-gate circuit comprises at least one transistor disposed in the P-type diffusion region and at least one transistor disposed in the N-type diffusion region; and 
(see claim 1 and claim 7 rejection)
the plurality of gates comprises consecutive gates in the second axis direction, each of the consecutive gates coupled to at least one of the memory bit cell circuit, the true pass-gate circuit, the complement pass-gate circuit, and the RWL circuit (see claim 1 rejection).
Regarding claim 11, Wang teaches the CIM bit cell array circuit of claim 10, wherein in each of the plurality of CIM bit cell circuits: the memory bit cell circuit is configured to store a true voltage corresponding to a true weight data on the true output node; at least one of the plurality of gates coupled to the true pass-gate circuit and at least one of the plurality of gates coupled to the complement pass-gate circuit receive a voltage based on an activation data; and a product voltage supplied to the product node corresponds to a not exclusive-OR (XNOR) of the true weight data and the activation data. (see claim 2 rejection)
Regarding claim 12, Wang teaches the CIM bit cell array circuit of claim 10, wherein: a first one of the plurality of CIM bit cell circuits mirrors a second one of the plurality of CIM bit cell circuits on an opposite side of a first line extending in the second axis direction (see claim 7 and claim 8 bit cells and extensions).
Regarding claim 18, Wang teaches the CIM bit cell array circuit of claim 10, integrated into a radio-frequency (RF) front end module (see Fig. 10 and Fig. 11 device/ system application and usage).
Regarding claim 19, Wang teaches the CIM bit cell array circuit of claim 10 integrated into a device selected from the group consisting of: 
a set top box; an entertainment unit; a navigation device; a communications device; a fixed location data unit; a mobile location data unit; a global positioning system (GPS) device; a mobile phone; a cellular phone; a smart phone; a session initiation protocol (SIP) phone; a tablet; a phablet; a server; a computer; a portable computer; a mobile computing device; a wearable computing device; a desktop computer; a personal digital assistant (PDA); a monitor; a computer monitor; a television; a tuner; a radio; a satellite radio; a music player; a digital music player; a portable music player; a digital video player; a video player; a digital video disc (DVD) player; a portable digital video player; an automobile; a vehicle component; avionics systems; a drone; and a multi-copter (see Fig. 10 and Fig. 11 device/ system application and usage).
Regarding independent claim 20, Wang teaches 20. A method of making a compute-in-memory (CIM) bit cell array circuit comprising a plurality of CIM bit cell circuits on a semiconductor substrate, the method comprising: forming a P-type diffusion region and an N-type diffusion region in the semiconductor substrate; forming a memory bit cell circuit comprising: a true pull-up transistor coupled to a supply voltage rail and a true output node; a true pull-down transistor coupled to the true output node and a ground voltage rail; a complement pull-up transistor coupled to the supply voltage rail and a complement output node; and a complement pull-down transistor coupled to the complement output node and the ground voltage rail; forming a true pass-gate circuit comprising: a first true transistor coupled to the true output node and a product node; and a second true transistor coupled to the true output node and the product node; forming a complement pass-gate circuit comprising: a first complement transistor coupled to the complement output node and the product node; and a second complement transistor coupled to the complement output node and the product node; forming a read word line (RWL) circuit comprising an RWL transistor coupled to the ground voltage rail and the product node; and forming a plurality of gates extending in a first axis direction and separated from each other in a second axis direction orthogonal to the first axis direction; wherein the plurality of gates comprises consecutive gates in the second axis direction, and each of the consecutive gates is coupled to at least one of the memory bit cell circuit, the true pass-gate circuit, the complement pass- gate circuit, and the RWL circuit. (see claims 1, 7, and 10 rejection analysis)






ADDITIONAL REJECTIONS
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claim(s) 1, 7, 10, AND 20  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu (US 2021/0349689 A1) or, Srivastava-358 (US 11,024,358 B1) or Srivastava-039 (US 2021/0279039 A1). Further supported by commonly known layout knowledge in the art.
Analysis not shown see :
Lu (US 2021/0349689 A1) : Fig. 1-Fig. 6 and associated disclosure.

    PNG
    media_image2.png
    755
    634
    media_image2.png
    Greyscale

Srivastava-358 (US 11,024,358 B1) : See Fig. 1A-Fig. 3.
Srivastava-039 (US 2021/0279039 A1): See Fig. 1-Fig. 3.


Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
US 2014/0075087 A1: See esp. Fig. 4 and  Fig. 1-20.
See also International Report and Rejection using VERMA et al. (WO 2019/246064 A1) and such art rejection can be imposed ion addition.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.

Allowable Subject Matter
Claims 5 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims above , the prior art of record does not appear to teach, suggest, or provide motivation for combination for the limitations of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825



/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825